Citation Nr: 0217782	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  96-34 602	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.  

2.  Entitlement to service connection for a right forearm 
disorder.  

3.  Entitlement to service connection for a kidney 
disorder to include prostatitis.  

4.  Entitlement to service connection for pes planus.  

5.  Entitlement to service connection for sinusitis.  

(The issues of entitlement to service connection for a 
right shoulder disorder and entitlement to service 
connection for an acquired psychiatric disorder to include 
post-traumatic stress disorder will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The appellant served on active duty from September 1952 to 
September 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in September 1995, 
by the Nashville, Tennessee, Department of Veterans 
Affairs (VA) Regional Office (RO).  

In August 1999, the Board denied the veteran's claims for 
service connection on the basis that they were not well 
grounded.  He appealed to the United States Court of 
Appeals for Veterans Claims (Court).  The Veterans Claims 
Assistance Act of 2000 (herein "VCAA") became law on 
November 9, 2000.  In pertinent part, VCAA did away with 
the requirement that claims be "well grounded."  The Court 
vacated the Board's August 1999 decision and remanded the 
matters, so the Board could consider the claims in 
accordance with VCAA.  In September 2002, the Board wrote 
to the veteran notifying him of the applicable provisions 
of VCAA.  He was told of the evidence needed to support 
the claim and was asked to identify sources of evidence so 
that VA could assist him in obtaining evidence to support 
his claim.  He was told that if he did not respond within 
30 days, the Board would proceed to review his appeal.  As 
more than 30 days have elapsed without response from the 
veteran, the Board proceeds with its review of the appeal.  

The Board is undertaking additional development on the 
issues of entitlement to service connection for a right 
shoulder disorder and entitlement to service connection 
for an acquired psychiatric disorder to include post-
traumatic stress disorder (PTSD) pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 
C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal, on the following 
issues, has been obtained.

2.  Any knee symptoms the veteran may have experienced 
during active service were transitory in nature and 
resolved without residual disability.  

3.  The veteran does not have a disorder of either knee as 
the result of disease or injury in service.  

4.  The right forearm abrasion during service was 
transitory in nature and resolved without residual 
disability.  

5.  The veteran does not have a right forearm disorder as 
the result of disease or injury in service.  

6.  Genitourinary symptoms in service were transitory and 
the veteran had no genitourinary disease at the time of 
separation from service.  

7.  The veteran does not have a kidney disorder or 
prostatitis as the result of disease or injury in service.  

8.  The veteran had second degree pes planus when he was 
examined, accepted, and enrolled for service and it did 
not increase in severity during service.  

9.  The veteran does not have pes planus as the result of 
disease or injury in service.  

10.  Sinus symptoms during service were transitory in 
nature and resolved without residual disability.  

11.  The veteran does not have sinusitis as the result of 
disease or injury in service.  


CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2002).  

2.  A right forearm disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2002).  

3.  Neither a kidney disorder nor prostatitis was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2002).  

4.  Pes planus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 1991); 38 C.F.R. § 3.306 (2002).  

5.  Sinusitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2002).  Further, 
implementing regulations have been published.  38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA.  See 66 
Fed. Reg. 45,629 (Aug. 29, 2001).  

The RO provided the veteran with the pertinent evidentiary 
development as to the issues decided herein, which was 
subsequently codified by VCAA and implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA, the RO notified the 
veteran of his right to submit evidence.  Thus, the Board 
finds VA has completed its duties under VCAA and 
implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 
C.F.R. § 3.103 (2001).  Therefore, it would not abridge 
the appellant's rights under VCAA and implementing 
regulations for the Board to proceed to review the appeal.  

Specifically, the veteran's application is complete.  The 
rating decision, statement of the case, supplemental 
statement of the case, and September 2002 Board letter 
notified the veteran and his representative of the 
evidence necessary to substantiate the claim, the evidence 
which had been received, and the evidence to be provided 
by the claimant.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183, 187, 188 (2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims 
for benefits.  There is no reasonable possibility that 
further assistance would aid in substantiating the claims 
decided herein.

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  Extensive private 
medical records have been obtained.  

All relevant Federal records have been obtained.  The 
service medical records are in the claims folder.  VA 
records have been obtained.  VCAA does not require VA to 
obtain a medical examination in all cases.  Only in those 
case in which a medical examination is necessary to make a 
decision on a claim, must VA obtain an examination.  In 
this case, extensive private medical records have been 
obtained obviating the need for a VA examination regarding 
the issues decided herein.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  Notably, neither the appellant nor 
the representative has asserted that the case requires 
further development or action under VCAA or its 
implementing regulations.  

Service connection is granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991).  
Analysis of this provision discloses that there are three 
essential elements which must be met to establish 
entitlement.  There must be current disability; there must 
be disease or injury during service, and there must be a 
nexus or connection relating the current disability to the 
disease or injury during service.  Further, the evidence 
must be competent.  That is, an injury during service may 
be verified by medical or lay witness statements; however, 
the presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the 
current disorder to a cause during service, a competent 
opinion of a medical professional is required.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2002).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity 
of a condition manifested during service either has not 
been established or might reasonably be questioned.  38 
C.F.R. § 3.303(b) (2002).  Regulations also provide that 
service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  

Bilateral Knee Disorder.  The veteran reports that he was 
treated for a knee condition during service and was again 
treated for the same condition by VA in 1984.  The veteran 
is competent to report what he experienced in service.  
38 C.F.R. § 3.159(a)(2) (2002); see also Gregory v. Brown, 
8 Vet. App. 563 (1996).  

The service medical records do not document any knee 
injury, symptoms or diagnosis.  On separation examination 
in August 1955, the veteran's lower extremities were 
normal.  A small scar was noted over the medial border of 
the left patella.  The separation examination report is 
highly probative because it was done by a doctor, based on 
his examination of the veteran, shortly before the veteran 
left service.  It establishes that any knee symptoms the 
veteran may have experienced in service were transitory in 
nature and resolved without residual disability.  

Private clinical notes dated in December 1969 show gout in 
the left knee.  The veteran was treated accordingly and 
notes dated in December 1969 and January 1970 show the 
knee was much better.  In January 1970, the veteran 
reported that the right knee had been hurting.  He was 
treated and later notes indicate he felt much better.  The 
private notes and hospital records follow the veteran's 
treatment for other conditions, from December 1967 to 
September 1982 without documenting any residuals of knee 
disease or injury during service.  A prolonged period 
without medical complaint is evidence against the claim.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

There is no competent medical evidence linking any current 
knee disability to disease or injury in service.  To the 
contrary, there is evidence that there is no connection.  
The service medical records show that the veteran did not 
have a chronic knee disability when he completed his 
active service; and, the extensive post service private 
medical records show the veteran had care for his various 
medical problems, without a current diagnosis of a chronic 
knee disability or a medical opinion linking a current 
disability to disease or injury in service.  Thus, there 
is a preponderance of competent medical evidence against a 
connection between a current disability and service.  
Since the preponderance of evidence establishes that the 
connection required by law is not present here, the claim 
for service connection for bilateral knee disorders must 
be denied.  

Right Forearm Disorder.  The veteran reports that he was 
treated for this condition during service and continues to 
be bothered by it.  

The service medical records show that, in December 1954, 
the veteran was involved in an automobile accident and 
suffered an abrasion of the right forearm.  He was treated 
and returned to liberty status.  

On separation examination in August 1955, the veteran's 
upper extremities were normal.  The separation examination 
report is highly probative because it was done by a 
doctor, based on his examination of the veteran, shortly 
before the veteran left service.  It establishes that the 
abrasion several months earlier was transitory in nature 
and resolved without residual disability.  

Private physician's notes and hospital records follow the 
veteran's treatment for other conditions from December 
1967 to September 1982 without documenting any residuals 
of a right forearm injury.  A prolonged period without 
medical complaint is evidence against the claim.  See 
Maxson, at 1333.  

Even though there are extensive private medical records, 
there is no competent evidence of a current residual 
disability.  Further, the medical records show that the 
veteran had treatment for other conditions over the years 
without any finding or treatment of residuals of the 
forearm injury.  There is no documented continuity of 
symptoms which would connect a current disability to 
service.  There is no competent medical opinion to connect 
a current disability to disease or injury in service.  

The service medical records provide competent medical 
evidence against the claim.  They establish that the right 
forearm injury in service was successfully treated and 
resolved without residual disability by the time the 
veteran completed his active service.  Thus, the 
preponderance of the evidence establishes that the veteran 
does not have a right forearm disorder as the result of 
disease or injury in service.  

Kidney Disorder, To Include Prostatitis.  The veteran 
asserts that a kidney condition was incorrectly diagnosed 
during service as prostatitis during service and that 
diagnosis has continued.  

The service medical records disclose a urethral discharge 
in December 1953.  In April 1954, the veteran complained 
of burning in the penis, without a urethral discharge.  In 
July 1954, he complained of a drip.  There was no gross 
discharge.  An October 1954 consultation report noted the 
veteran's history and diagnosed probable non-specific 
ureteritis.  A consultation report of February 1955 
contains complaints of burning on urination in the 
morning.  

On separation examination in August 1955, the veteran's 
genitourinary system was normal.  However, a consultation 
sheet dated the next day shows that the urine test for the 
separation examination disclosed many bacteria, mucous 
threads and some squamous cells.  The doctor explained 
that excessive alcohol consumption could irritate the 
lower urinary tract and result in symptoms.  Further 
testing was recommended.  A 2 glass test was done and both 
specimens were perfectly clear and negative for albumin.  
Prostate and secretions were normal.  The concluding 
impression was that there was no genitourinary disease.  

The separation examination report is highly probative 
because it was done by a doctor, based on his examination 
of the veteran, shortly before the veteran left service.  
The August 1955 consultation report supports the 
separation examination.  It shows that the veteran had 
further testing and that his case was reviewed by a 
specialist who expressed the opinion that there was no 
genitourinary disease.  The August 1955 separation 
examination and consultation reports establish by a 
preponderance of the evidence that the genitourinary 
symptoms in service were transitory in nature and resolved 
without residual disability.  

Private physician's notes and hospital records follow the 
veteran's treatment for other conditions from December 
1967 to September 1982 without documenting any kidney, 
prostate, or other genitourinary disorder.  A prolonged 
period without medical complaint is evidence against the 
claim.  See Maxson, at 1333.  

In December 1990, an ultrasound study of the prostate 
disclosed mild benign prostatic hypertrophy with a few 
prostatic calculi.  A private clinical note dated in June 
1991 includes a diagnosis of prostatitis.  

The veteran has referred to a kidney disorder.  He does 
not have the medical training and experience to diagnosis 
a kidney disorder.  38 C.F.R. § 3.159(a) (2002).  Such a 
diagnosis must come from a trained medical professional 
with the necessary expertise.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  In this case, there is no 
competent evidence of a kidney disorder in service, a 
current kidney disorder or the required connection for a 
kidney disorder.  There is simply no competent evidence to 
support a kidney disorder claim.  

There is evidence that the veteran had genitourinary 
disorders in service.  There is competent evidence that 
the veteran now has a prostate disorder.  However, there 
is no evidence connecting the current disability to the 
symptoms in service.  On the other hand, there is evidence 
that there is no connection.  The separation examination 
and the consultation report in support of the separation 
examination provide competent medical evidence that the 
genitourinary symptoms in service had resolved.  Further, 
the many years without treatment for a genitourinary 
disorder, despite private treatment for other disorders 
over the years, is evidence against a connection.  See 
Maxson, at 1333.  As there is no competent evidence 
connecting the current condition to disease or injury in 
service, and there is competent evidence against a 
connection, the preponderance of the evidence is against 
the claim and it must be denied.  

Pes Planus.  A veteran is presumed to be in sound 
condition except for defects, infirmities or disorders 
noted at the time of examination, acceptance and 
enrollment for service.  38 U.S.C.A. § 1111 (West 1991).  
In this case, the service medical records show that 2nd 
degree pes planus was noted at the time of the veteran's 
examination, acceptance and enrollment for service in 
September 1952.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (2002).  

Here, there is no competent evidence of increased 
disability during service.  The service medical records do 
not document foot injury, complaints, or findings.

On separation examination in August 1955, the veteran had 
2nd degree pes planus.  The separation examination report 
is highly probative because it was done by a doctor, based 
on his examination of the veteran, shortly before the 
veteran left service.  It establishes that the degree of 
disability was the same on separation from service as it 
was when the veteran entered service.  It establishes that 
there was no increase in disability during service.  As 
there was no increase in disability, the pre-existing pes 
planus was not aggravated by service and the claim must be 
denied.  38 C.F.R. § 3.306 (2002).  

Evidence of temporary flare-ups, symptomatic of an 
underlying preexisting condition, alone or without more, 
does not satisfy the level of proof required to establish 
an increase in disability.  See Davis v. Principi, 276 
F.3d 1341 (Fed. Cir. 2002).  Thus, while the preexisting 
pes planus may have bothered the veteran's feet during 
service, such a temporary exacerbation in not enough to 
establish aggravation.  Similarly, there is no basis to 
assume that marching and other rigors of service caused 
the pre-service disability to increase in severity.  The 
Board must base its decision on the evidence.  Here, the 
competent medical evidence establishes that pes planus 
existed before service and was not aggravated during 
service.  Consequently, service connection for pes planus 
must be denied.  

Private physician's notes and hospital records follow the 
veteran's treatment for other conditions from December 
1967 to September 1982 without documenting any symptoms of 
pes planus.  A prolonged period without medical complaint 
is evidence against the claim.  See Maxson, at 1333.  

Sinusitis.  The veteran reports that he was treated for 
this condition during service and continues to be bothered 
by it.

A service medical record dated in September 1953 contains 
a complaint of nose trouble.  Chronic sinusitis was 
reported and treated.  Approximately 5 days later, the 
veteran returned with the same trouble.  Irrigation had 
not helped much.  It was recommended that he stop smoking.  
Nose trouble was again reported in January 1954.

The service medical records show that, in early August 
1955, the veteran complained of having chronic sinusitis 
for approximately 2 years.  Examination revealed markedly 
inflamed nasal mucosa and a question of nasal polyps.  A 
consultation report dated in August 1955 shows a diagnosis 
of rhinitis with post nasal drip.  Medication was 
recommended.  

In August 1955, the veteran was seen for a consultation at 
the eye, ear, nose and throat clinic.  The request noted a 
2 year history of chronic sinusitis.  Examination revealed 
no swelling or sinus tenderness.  Nasal examination was 
essentially negative, except for some turgence of the 
mucosa on the right.  No polyps, pus or excess mucus was 
present.  There was a slight amount of mucus in the 
epipharaynx.  The consulting physician expressed the 
opinion that the case seemed to be a vasomotor rhinitis 
without infection.  The veteran was given medication for 
rhinitis.  On a follow-up visit days later, the veteran 
stated that the medication relieved his symptoms.  
Reexamination was essentially negative, except for some 
turgence of the mucosa on the left , this time.  Sinus 
X-rays were clear.  The veteran was to continue medication 
as needed.  

On separation examination, later in August 1955, the 
veteran's sinuses were normal.  The separation examination 
report is highly probative because it was done by a 
doctor, based on his examination of the veteran, shortly 
before the veteran left service.  It establishes that any 
knee symptoms the veteran may have experienced in service 
were transitory in nature and resolved without residual 
disability.  

Private physician's notes and hospital records follow the 
veteran's treatment for other conditions from December 
1967 to September 1982 without documenting any sinusitis.  
A prolonged period without medical complaint is evidence 
against the claim.  See Maxson, at 1333.  

A private physician's clinical record dated in December 
1991 notes sinus congestion.

Here, again, the claim must be denied because there is no 
evidence to support a connection between a current 
disability and symptoms in service.  On the other hand, 
the separation examination provides competent medical 
evidence against a continuing, chronic disability.  The 
many years of treatment for other disorders, without 
complaint, findings or diagnosis of a sinus disorder 
provides further evidence that there is no connection 
between any current disability and the symptoms in 
service.  As there is no competent evidence of the 
required connection, and there is competent evidence 
against a connection, the preponderance of evidence is 
against the claim.  


ORDER

Service connection for a bilateral knee disorder is 
denied.  

Service connection for a right forearm disorder is denied.  

Service connection for a kidney disorder to include 
prostatitis is denied.  

Service connection for pes planus is denied.  

Service connection for sinusitis is denied.  


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition 
for an attorney-at-law or a VA accredited agent to charge 
you a fee for representing you.

 


